DETAILED ACTION
Status of Claims
Claims 1-20 are pending and are under examination in this office action.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed November 03 and 30, 2021. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Dmowski et al. (WO 2008/083158) in view of Isakson et al. (US 6,136,839) and further 
In view of Haslam et al. (US 4474753) and Mowat et al. (Ann. Reum. Dis (1976),35,498)). 
With regards to instant claim 1, Dmowski teaches a transdermal formulation (see pg 3, lines 20+, pg 4, lines 4+ comprising buffering agents (see pg 5, lines 15+) such as sodium carbonate, sodium bicarbonate, (see pg 9, lines 20+) that further comprises a penetration enhancer (as required by instant claim 2, see pg 18, lines 54) isopropyl palmitate (see pg 9, lines 5+ as required by claims 1 and 14) and lecithin and ethanol  Lauryl sulfate and the humectant is propylene glycol (as required by instant claim 18, see pg 5, lines 20+) wherein the formulation is a cream, lotion or an ointment (as required by instant claim 16, see abstract)
However fails to teach the formulation comprises menthol and also fails to teach the recited concentration. Itis known the concentration is within the purview of the skilled artisan to modify based on the end use. It is the Examiners position that once the concept is known or available, one of ordinary skill in the art would be motivated to find the optimum working range. Also it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine. See In re Aller, 220 F.2d 454 105 USPQ 233,235 (CCPA 1955).
Isakson teaches with regards to instant claim 1, treating inflammatory associated disorder (see col. 4, lines 1+ and claim 18), specifically rheumatoid arthritis (see col. 4, lines 1+) topically administering as a cream and ointment (see col. 31, lines 59+ and col. 32, lines 35+, as required by instant claims 1, 8 and 16) in the present of a buffer (col. 33, lines 50+), a penetration enhancer (see col. 32, lines 50+) wherein the penetration enhancer is benzyl alcohol (see col. 33, lines 55+ as required by instant claim 14) and the therapeutic agent is a cox-2 inhibitor (as required by instant 12) and may comprise propylene glycol (see col. 32, lines 45 +, as required claims 16 and 18). 

Mowat et al. teach administering a NSAID (i.e., naproxen in the treatment of rheumatoid arthritis (see entire article, as required by instant claims 1 and 20).
 With regards to instant claims 1 and 20 Haslam teaches a topical composition for the skin comprising buffering agents such as bicarbonates and carbonates of alkali earth (see col. 3, lines 50 +) and menthol (see claim 13) and anti-inflammatory drugs (see claim 8)
It would have been obvious to one of ordinary skill in the art to substitute the active agent danazol and testosterone taught by Dworski with a NSAID to treat rheumatoid arthritis with a reasonable expectation of success as the art recognizes adding or including to a buffered transdermal/topical formulation active agents for different uses. 
It would have been prima facie obvious at the time the claimed invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1 - 20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 20 of US. Patent Application No. 17/488,132 and 14488143. Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows: The claims of the instant claims refer to a method of treating rheumatoid arthritis administering a transdermal formulation comprising a buffering agent, a penetration enhancer, which further comprises a menthol and the claims of the copending recites a formulation suitable for transdermal delivery comprising sodium bicarbonate topically. Although the copending claims do not per-se teach treating rheumatoid arthritis the formulation of the copending to treat rheumatoid arthritis because the formulation is an intended use. Based on the intended use of the skilled artisan, would have been motivated to add active agents that is capable to treat rheumatoid arthritis.  
No claims allowed. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        02/02/22